[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1185

                         JOANN CARON,

                    Plaintiff, Appellant,

                              v.

               SHIRLEY S. CHATER, COMMISSIONER,
               SOCIAL SECURITY ADMINISTRATION,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Frank H. Freedman, Senior U.S. District Judge]                                                                    

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

Francis Lafayette on brief for appellant.                             
Donald  K.  Stern,  United  States  Attorney,  Karen  L.  Goodwin,                                                                             
Assistant  United   States  Attorney,  and  Sara   Gardiner  Kilkenny,                                                                             
Assistant Regional  Counsel, Social Security  Administration, on brief
for appellee.

                                         

                      September 3, 1997
                                         

          Per Curiam.   We have examined the  parties' briefs                                

and  the record  on appeal.   Although  we have  considerable

doubt  whether  the  district  court  had  jurisdiction,  the

Commissioner's decision is adequately supported, so we see no

need  to reach  the jurisdictional  issue in  this case.   We

affirm the order  of the district  court, dated November  27,

1996, essentially for the reasons given in the district court

Memorandum  of  the  same  date.    We  would  add  only  the

following.

          Claimant  argues   the  Administrative   Law  Judge

("ALJ")  improperly  used  "the Grid"  (20  C.F.R.  Part 404,

Subpart P,  App. 2)  in  evaluating claimant's  nonexertional

limitations.   This court has  noted use of "the  Grid" alone

may  be  improper  in   some  cases  involving  nonexertional

limitations.  Ortiz  v. Secretary of  Health & Human  Servs.,                                                                        

890  F.2d 520,  524-24 (1st  Cir. 1989).   But  here the  ALJ

followed  the rule  from Ortiz  by using  the testimony  of a                                          

vocational expert in addition to using "the Grid." Id.  Thus,                                                                  

the ALJ's use of "the Grid" was not improper.

          Claimant also argues the ALJ failed to evaluate her

subjective  complaints  of  pain.    While  a  more  detailed

analysis  of those complaints would have been preferable, see                                                                         

Frustaglia v.  Secretary of Health  & Human Servs.,  829 F.2d                                                              

192, 195 (1st Cir.  1987), we have examined the record and we

                             -2-

conclude  the ALJ had  ample support for  his conclusion that

the claimant's subjective complaints were not credible.

          AFFIRMED.                               

                             -3-